             Case 2:19-cv-03281-MSG Document 33 Filed 06/10/20 Page 1 of 7




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


STATE OF CALIFORNIA,                                         CIVIL ACTION

Plaintiff,

v.                                                            Case No. 19-3281

TEVA PHARMACEUTICAL
INDUSTRIES, LTD., et al.

Defendants.



                       ORDER GRANTING PLAINTIFF STATE OF
                    CALIFORNIA'SMOTION FOR FINAL APPROVAL
                   OF THE CONSUMER SETTLEMENT AND ENTRY OF
                    THE STIPULATED STATE INJUNCTION ORDER

        Upon review and consideration of the Consumer Settlement and the stipulated State

 Injunction Order, as specified in the Settlement Agreement between the State of California

 (“California”) and Teva Pharmaceutical Industries Ltd., on behalf of itself and its wholly-

 owned subsidiaries Cephalon, Inc., Teva Pharmaceuticals USA, Inc., and Barr Pharmaceuticals,

 Inc. (collectively, “Teva”), Plaintiff State of California’s Motion For Final Approval of the

 Consumer Settlement and Entry of the Stipulated State Injunction Order and Memorandum of

 Law in Support thereof (Doc. No. 24), the supporting Declaration of Pamela Pham and

 exhibits thereto (Doc. No. 25), the supporting Declaration of Eric Miller and exhibits thereto

 (Doc. No. 26), the supporting Declaration of Harry Snyder and exhibit thereto (Doc. No. 27),

 California's Supplemental Memorandum in Support (Doc. No. 28) as well as the memoranda

 and the declarations filed in support of Plaintiff State of California’s request for Preliminary

 Approval of the Consumer Settlement, including but not limited to the supporting

 Declaration of Cheryl Lee Johnson and exhibits (Doc. No. 2), and also the arguments
             Case 2:19-cv-03281-MSG Document 33 Filed 06/10/20 Page 2 of 7




and presentations made at the Final Fairness Hearing held on February 26, 2020, IT IS

HEREBY ORDERED THAT:

                                                Jurisdiction

        1.         This Court has subject matter jurisdiction over this Action and has personal

jurisdiction over each of the Parties.

                                   Notice to the Eligible Consumers

        2.         Notice to the Eligible Consumers of the Consumer Settlement1 as required by

California Business and Professions Code Section 16760 (the “Parens Patriae Statute”) and

Due Process, has been provided as directed by this Court in the Preliminary Approval Order

(ECF No. 8) via US mail to those members of the Class who could be reasonably and

economically identified and by publication in targeted print and digital media placements and

constitutes the best notice practicable, satisfying the Parens Patriae Statute, Federal Rules of

Civil Procedure, Due Process and other applicable laws.

              Final Approval of the Consumer Settlement and the Distribution Plan

        3.        The Consumer Settlement reached between California and Teva, which

provides for monetary compensation to California’s Eligible Consumers in the amount of

$25,2500,000 and injunctive relief through February 21, 2029, in exchange for, inter alia, the

release and dismissal with prejudice of all parens patriae claims asserted in the Settlement

Complaint, is fair, reasonable and adequate in all respects, and in the best interests of the

Eligible Consumers.

        4.      The Consumer Settlement, which was arrived at as a result of arm’s-length


 1
   This Order hereby incorporates by reference the definitions in the Settlement Agreement, and all capitalized
 terms used and not otherwise defined herein shall have the meanings set forth in the Settlement Agreement.




                                                      2
             Case 2:19-cv-03281-MSG Document 33 Filed 06/10/20 Page 3 of 7




negotiations conducted by highly experienced counsel after years of litigation, provides direct

benefits to Eligible Consumers while avoiding the substantial risks and delay of trial.

   5.          The State’s Distribution Plan, which sets forth the proposed allocation of the

Consumer Fund, treats Eligible Consumers in a manner that is equitable and distributes the

Settlement Funds to Eligible Consumers based on the extent of their injuries. As such, it is fair

and reasonable and the formula provided for the calculation of the claims of Eligible

Consumers who have submitted claims provides a fair and reasonable basis upon which to

allocate the net proceeds of the Settlement Funds among Eligible Consumers. Likewise, the

method of processing claims is fair and reasonable.          In addition, the distribution of any

unclaimed portion of the Consumer Fund to cy pres recipients following the procedures set

forth in the declaration of the neutral third-party administrator retained by California, Mr. Harry

Snyder, is fair, reasonable and adequate because it only applies once Eligible Consumers who

have submitted valid claims receive a full recovery from the Consumer Fund, ensures that

claimants are not overcompensated at the expense of non-claimants, and puts the residual

settlement funds to their next best use. Accordingly, the Court finds that the Distribution Plan

is, in all respects, fair and reasonable to the Eligible Consumers and approves the form and

manner of distribution as provided in the Distribution Plan.

        6.       Eligible Consumers, having been provided notice of the terms of the Consumer

Settlement, responded positively to the settlement. The Court has considered and finds that the

objections filed in this Action do not call into question this Court’s finding that the Consumer

Settlement is fair, reasonable, and adequate, and therefore overrules the objections filed herein.

        7.       As entry of the stipulated State Injunction Order is necessary to enable California

to ensure Teva’s compliance with the Consumer Settlement and as this Court has already


                                                  3
            Case 2:19-cv-03281-MSG Document 33 Filed 06/10/20 Page 4 of 7




approved and entered a substantially similar stipulated injunction order in the FTC Case on

February 21, 2019, entry of the stipulated State Injunction Order is also appropriate here.

       8.      Based upon the foregoing, which takes into account each of the factors specified

in Rule 23(e)(2), as set forth in Girsh v. Jepson, 521 F.2d 153 (3d Cir. 1975), In re Prudential

Ins. Co. Am. Sales Practice Litig. Agent Actions, 148 F.3d 283 (3d Cir. 1998), and In re Baby

Products Antitrust Litig., 708 F.3d 163 (3d Cir. 2013), and applied herein to the Consumer

Settlement obtained by California under parens patriae authority, the Court finds that the

Consumer Settlement and the Distribution Plan are fair, reasonable and adequate and finally

approved and that the stipulated State Injunction Order should be entered.

       9.      The Parties are directed to promptly consummate and administer the Consumer

Settlement and the State Injunction Order in accordance with the terms of the Settlement

Agreement.

                                       Dismissal of Claims

       10. The claims asserted by California in the Settlement Complaint are hereby

dismissed with prejudice.

                                    Retention of Jurisdiction

       11.       The Court reserves exclusive and continuing jurisdiction over the Parties,

without affecting the finality of this Final Approval Order, for purposes of all matters relating to

the administration, interpretation, effectuation, consummation or enforcement of the Consumer

Settlement and State Injunction Order, as specified in the Settlement Agreement, including

without limitation the disbursement of the Consumer Fund by direct and cy pres distribution

and any award of fees and costs to third-party administrators in the course of the disbursement

of the Consumer Fund.


                                                 4
        Case 2:19-cv-03281-MSG Document 33 Filed 06/10/20 Page 5 of 7



                              Release and Entry of Judgment

       12. The Court hereby approves the release of claims of Eligible Consumers, as

specified in the Settlement Agreement, as binding and effective as to those Eligible Consumers

who have not timely excluded themselves from the Consumer Settlement and permanently bars

and enjoins Eligible Consumers from asserting any Released Claims (as defined in the

Settlement Agreement).

       13. The Court further directs that, for a period of five years, the Clerk of the Court shall

maintain the record of those Eligible Consumers who have timely excluded themselves from the

Consumer Settlement and that a copy of such records shall be provided to the Parties. The

Clerk is further directed to enter the State Injunction Order by entering Judgment in this Action.

Accordingly, the Clerk of the Court is expressly directed to immediately enter this Judgment in

this Action, which Judgment shall be final and appealable.

       The Clerk of Court shall mark this case CLOSED.

       IT IS SO ORDERED this 10th day of June, 2020.

                                                     BY THE COURT:

                                                     /s/ Mitchell S. Goldberg
                                                    __________________________________
                                                    MITCHELL S. GOLDBERG, J.




                                               5
Case 2:19-cv-03281-MSG Document 33 Filed 06/10/20 Page 6 of 7
Case 2:19-cv-03281-MSG Document 33 Filed 06/10/20 Page 7 of 7
